825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jay D. STREET, III, Plaintiff-Appellant,v.Perry JOHNSON; Joe McMullen; William Johnson and MatthewAmel; Bruce Jarvis and Dan Trudell, Defendants-Appellees.
No. 86-2166
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for leave to proceed in forma pauperis, motion for transcript at government expense, the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a civil rights complaint against counselors at the Marquette Branch Prison, the Director of the Michigan Department of Corrections and a deputy warden of the Jackson Prison.  He alleged that defendants violated his constitutional rights by failing to advise prisoners that he had no authority to place them on religious service detail and also by not protecting him from prisoner assaults.  A directed verdict in favor of the defendants was entered.


3
The district court has limited authority to grant a directed verdict.  Duncan v. City of Oneida, 735 F.2d 998 (6th Cir. 1984).  We conclude that plaintiff has not set forth any facts to support his claims that his constitutional rights have been violated.


4
It is ORDERED that the plaintiff's motions be denied and the judgment of the district court be affirmed for the reasons stated in the district court's November 20, 1986, decision.  Rule 9(b)(5), Rules of the Sixth Circuit.